      Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 1 of 27



Jennifer D. Bennett (SBN 235196)
jennifer.bennett@dentons.com
DENTONS US LLP
One Market Plaza
Spear Tower, 24th Floor
San Francisco, California 94105
Telephone: (415) 267-4000


Jinshu Zhang (SBN 166981)
john.zhang@dentons.com
DENTONS US LLP
601 South Figueroa Street, Suite 2500
Los Angeles, California 90017
Telephone: (213) 623-9300

Attorneys for Defendant
ATGAMES HOLDINGS, LTD.

                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION

BANDAI NAMCO ENTERTAINMENT                      )   Case No. 3:19-cv-05898-VC
AMERICA INC.,                                   )
                                                )   ANSWER TO COMPLAINT AND
                                   Plaintiff,   )   COUNTERCLAIMS
                                                )
vs.                                             )   JURY TRIAL DEMANDED
                                                )
ATGAMES HOLDINGS, LTD.; and Does 1              )
through 50,                                     )
                                                )
                           Defendant.           )
____________________________________            )
                                                )
ATGAMES HOLDINGS, LTD.,                         )
                                                )
                     Counterclaim-Plaintiff,    )
                                                )
vs.                                             )
                                                )
BANDAI NAMCO ENTERTAINMENT                      )
AMERICA INC.,                                   )
                                                )
                   Counterclaim-Defendant.      )
                                                )
                                                )
                                                )
                                                )
                                                )


                                          -1-
                      ANSWER TO COMPLAINT & COUNTERCLAIMS
                              Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 2 of 27



      Defendant AtGames Holdings, Ltd. (“AtGames” or “Defendant”) by and through the

undersigned counsel, responds to Plaintiff BANDAI NAMCO Entertainment America Inc.’s

(“BNEA” or “Plaintiff”) Complaint as follows:

      1.      AtGames admits that the Complaint purports to seek injunctive relief, monetary

damages and other relief. AtGames further admits that the Complaint contains purported causes of

action for Trademark Infringement under the Lanham Act, Counterfeiting under the Lanham Act,

Copyright Infringement under the Copyright Act, Unfair Competition and False Designation of

Origin under the Lanham Act, False Advertising under the Lanham Act, California Unfair

Competition and California False Advertising. AtGames denies the remaining allegations in

paragraph 1, including any allegation that AtGames has committed any wrongdoing, that AtGames is

subject to liability for any of the above-referenced causes of action, and that Plaintiff is entitled to the

relief it seeks by way of the Complaint.

       2.     AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 2, and therefore denies such allegations.

       3.     AtGames denies the allegations of paragraph 3, except it admits that: (i) it is a

corporation formed under the laws of the British Virgin Islands, (ii) it has a place of business located

in Taipei, Taiwan, and (iii) an office located in El Segundo, California.

       4.     AtGames admits BNEA purports to bring a Complaint against DOES 1 through 50.

AtGames lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations of paragraph 4, and therefore denies such allegations.

       5.     AtGames denies the allegations of paragraph 5.

                                    JURISDICTION AND VENUE

       6.     AtGames denies the allegations of paragraph 6, except it admits this Court has subject

matter jurisdiction over this action.

       7.     AtGames denies the allegations of paragraph 7, except it admits that it is subject to

personal jurisdiction within California.

       8.     AtGames denies the allegations of paragraph 8, except it admits that it is subject to

                                            -2-
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
           Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 3 of 27



    personal jurisdiction within California.

            9.     AtGames denies the allegations of paragraph 9, except it admits that venue is proper in

    this Court for this dispute.

                                     INTRADISTRICT ASSIGNMENT

            10.    AtGames denies the allegations of paragraph 10.

                                        FACTUAL BACKGROUND1

                       BANDAI NAMCO and its Successful PAC-MAN Video Game
            11.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 11, and therefore denies such allegations.

            12.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 12, and therefore denies such allegations.

            13.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 13, and therefore denies such allegations.

            14.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 14, and therefore denies such allegations.

            15.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 15, and therefore denies such allegations.

       The Development of Ms. PAC-MAN and Relationship between GCC and BANDAI NAMCO

            16.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 16, and therefore denies such allegations.

            17.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 17, and therefore denies such allegations.

            18.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

    the allegations of paragraph 18, and therefore denies such allegations.

            19.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

1 AtGames is replicating the headings in the Complaint for purposes of maintaining the organizational
structure of the Complaint in its Answer. Nothing herein shall be deemed an admission of the
contents of any heading and, therefore, the truth of the content of such headings is denied.
                                                 -3-
                             ANSWER TO COMPLAINT & COUNTERCLAIMS
                                     Case No. 3:19-cv-05898-VC
      Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 4 of 27



the allegations of paragraph 19, and therefore denies such allegations.

       20.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 20, and therefore denies such allegations.

       21.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 21, and therefore denies such allegations.

       22.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 22, and therefore denies such allegations.

       23.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 23, and therefore denies such allegations.

       24.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 24, and therefore denies such allegations.

       25.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 25, and therefore denies such allegations.

       26.    AtGames denies that its “conduct” as referenced in paragraph 26 was improper in any

way and lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations of paragraph 26, and therefore denies such allegations.

                          Ms. PAC-MAN and the Ms. PAC-MAN Property

       27.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 27, and therefore denies such allegations.

       28.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 28, and therefore denies such allegations.

       29.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 29, and therefore denies such allegations.

       30.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 30, and therefore denies such allegations, except it refers to U.S.

Trademark Registration No. 1,279,066 for a true and complete statement of its contents.

       31.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

                                            -4-
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 5 of 27



the allegations of paragraph 31, and therefore denies such allegations, except it refers to U.S.

Copyright Registration No. PA 140-275 for a true and complete statement of its contents.

       32.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 32, and therefore denies such allegations, except it refers the U.S.

Copyright Registrations referenced in paragraph 32 for a true and complete statement of their

respective contents.

       33.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 33, and therefore denies such allegations.

                                 BNEA’s Relationship with AtGames

       34.    AtGames denies the allegations of paragraph 34, except it admits that AtGames

develops, manufactures and sells certain interactive entertainment products which contain certain

licensed video games.

       35.    AtGames denies the allegations of paragraph 35, except it admits that AtGames’ CEO,

Ping-Kang Hsiung contacted Plaintiff to discuss a potential license to use Bandai Namco’s

intellectual property through various plug-and-play and handheld consoles. AtGames denies the

remaining allegations of this paragraph.

       36.    AtGames denies the allegations of paragraph 36, except admits it that it has discussed

various licensing proposals with Plaintiff, some of which were approved by Plaintiff and others were

not.

       37.    AtGames denies the allegations of paragraph 37, except it admits that it entered into

agreements pursuant to which it obtained a license to certain intellectual property purportedly owned

or sublicensed by Plaintiff but the parties never entered into such a license agreement for the use of

intellectual property relating to Ms. Pac-Man.

                        AtGames’ Purported Improper and Wrongful Conduct

       38.    AtGames denies the allegations of paragraph 38, except it admits that it has developed

products incorporating characters, software and intellectual property relating to Pac-Man.

       39.    AtGames denies the allegations of paragraph 39.

                                            -5-
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 6 of 27



          40.   AtGames denies the allegations of paragraph 40, except it admits that: (i) in 2018

AtGames distributed, with BNEA’s permission and approval, certain Bandai Namco Flashback Blast!

Products that included the Pac-Man video game; and (ii) in 2018, AtGames generally sought press

and reviews for the referenced Bandai Namco Flashback Blast! Products that included the Pac-Man

video game.

          41.   AtGames denies the allegations of paragraph 41, except it admits that: (i) in 2018,

AtGames distributed, with BNEA’s permission and approval, certain Bandai Namco Flashback Blast!

Products that included the Pac-Man video game; and (ii) in 2018, AtGames received positive press

and reviews for the referenced Bandai Namco Flashback Blast! Products that included the Pac-Man

video game.

          42.   AtGames denies the allegations of paragraph 42.

          43.   AtGames denies the allegations of paragraph 43.

          44.   AtGames denies the allegations of paragraph 44.

          45.   AtGames denies the allegations of paragraph 45.

          46.   AtGames denies the allegations of paragraph 46.

                      AtGames’ Purported Unauthorized Ms. PAC-MAN Product

          47.   AtGames denies the allegations of paragraph 47, except it lacks knowledge or

information sufficient to form a belief about the truth of the allegations concerning the image of

Exhibit 5, and therefore denies such allegations.

          48.   AtGames denies the allegations of paragraph 48, except it admits that the image shown

in Exhibit 5 contains depictions of artwork relating to Ms. Pac-Man.

          49.   AtGames denies the allegations of paragraph 49, except it admits that it created a total

of three prototypes for a Ms. Pac-Man product that contained Ms. Pac-Man software.

          50.   AtGames denies the allegations of paragraph 50, except it admits that it created three

prototypes for a Ms. Pac-Man product that contained Ms. Pac-Man software outside of the United

States.

          51.   AtGames denies the allegations of paragraph 51, except it admits that: (1) it created a

                                             -6-
                         ANSWER TO COMPLAINT & COUNTERCLAIMS
                                 Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 7 of 27



total of three prototypes for a Ms. Pac-Man product that contained Ms. Pac-Man software, (2) one

such prototype was sent to Mr. Curran, and (3) the delivery was made to Mr. Curran in a state other

than California.

       52.    AtGames denies the allegations of paragraph 52.

       53.    AtGames denies the allegations of paragraph 53, except it admits that it has never

entered into a license agreement with Plaintiff regarding Ms. Pac-Man.

       54.    AtGames denies the allegations of paragraph 54.

       55.    AtGames denies the allegations of paragraph 55.

       56.    AtGames denies the allegations of paragraph 56.

       57.    AtGames denies the allegations of paragraph 57.

       58.    AtGames denies the allegations of paragraph 58.

 AtGames’ Purported False Statements Relating to the Licensing of the Ms. PAC-MAN Property

       59.    AtGames denies the allegations of paragraph 59.

       60.    AtGames denies the allegations of paragraph 60, except: (i) it admits it has denied

making any false statements, (ii) it admits it has discussed Ms. Pac-Man with Plaintiff on multiple

occasions, (iii) it admits that it has never claimed to have a license from Bandai Namco regarding

Ms. Pac-Man Products, and (iv) it refers to Exhibit 6 for a true and complete statement of its

contents.

       61.    AtGames denies the allegations of paragraph 61, except: (i) it admits that it has never

claimed to have a license from Bandai Namco regarding Ms. Pac-Man Products, and (ii) it refers to

Exhibit 6 for a true and complete statement of the contents of its contents.

       62.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 62, and therefore denies such allegations, except: (i) it admits that it

communicated with Mr. Curran about acquiring GCC’s interest in Ms. Pac-Man; and (ii) it admits

that it delivered a prototype of a Ms. Pac-Man product to Mr. Curran.

       63.    AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 63, and therefore denies such allegations, except it admits that it

                                            -7-
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 8 of 27



communicated with Mr. Curran about acquiring GCC’s interest in Ms. Pac-Man.

        64.   AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 64, and therefore denies such allegations.

        65.   AtGames admits the allegations of paragraph 65, except it lacks knowledge or

information sufficient to form a belief about the truth of the allegations concerning BNEA’s attempts

to verify AtGames’ correspondence, and therefore denies such allegations.

        66.   AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 66, and therefore denies such allegations, except it refers to Exhibit 7 for

a true and complete statement of its contents.

        67.   AtGames denies the allegations of paragraph 67, except it refers to Exhibit 7 for a true

and complete statement of its contents.

        68.   AtGames denies the allegations of paragraph 68, except it admits that it has never

entered into a license agreement with Plaintiff regarding the Ms. Pac-Man video game.

        69.   AtGames denies the allegations of paragraph 69, except it: (i) admits that it has

engaged in preliminary discussions with certain retailers, including Walmart and Gamestop, about a

potential Ms. Pac-Man game that AtGames could manufacture and sell only if it entered into a

license agreement with Plaintiff regarding the Ms. Pac-Man video game; and (ii) admits that it does

not currently have a license from BNEA for Ms. Pac-Man.

        70.   AtGames denies the allegations of paragraph 70.

       71.    AtGames denies the allegations of paragraph 71.

                                                 COUNT I

                          Trademark Infringement under the Lanham Act
                                     (15 U.S.C. § 1114(1)(a))

       72.    In response to paragraph 72, AtGames incorporates by reference its responses to

paragraph 1-71, as if fully set forth herein.

        73.   AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 73, and therefore denies such allegations.

                                            -8-
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 9 of 27



        74.   AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 74, and therefore denies such allegations.

        75.   AtGames denies the allegations of paragraph 75.

        76.   AtGames denies the allegations of paragraph 76.

        77.   AtGames denies the allegations of paragraph 77.

        78.   AtGames denies the allegations of paragraph 78.

        79.   AtGames denies the allegations of paragraph 79.

        80.   AtGames denies the allegations of paragraph 80.

                                                COUNT II

                                Counterfeiting under the Lanham Act
                                (15 U.S.C. § 1114(1)(a) and § 1116(d))

        81.   In response to paragraph 81, AtGames incorporates by reference its responses to

paragraph 1-80, as if fully set forth herein.

        82.   AtGames denies the allegations of paragraph 82.

        83.   AtGames denies the allegations of paragraph 83.

        84.   AtGames denies the allegations of paragraph 84.

        85.   AtGames denies the allegations of paragraph 85.

        86.   AtGames denies the allegations of paragraph 86.

       87.    AtGames denies the allegations of paragraph 87.

                                                COUNT III

                          Copyright Infringement under the Copyright Act
                                        (17 U.S.C. § 501(a))

       88.    In response to paragraph 88, AtGames incorporates by reference its responses to

paragraph 1-87, as if fully set forth herein.

        89.   AtGames lacks knowledge or information sufficient to form a belief about the truth of

the allegations of paragraph 89, and therefore denies such allegations.

        90.   AtGames lacks knowledge or information sufficient to form a belief about the truth of

                                            -9-
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
      Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 10 of 27



the allegations of paragraph 90, and therefore denies such allegations.

       91.     AtGames denies the allegations of paragraph 91.

       92.     AtGames denies the allegations of paragraph 92, except AtGames admits that it has not

entered into a license agreement with Plaintiff pursuant to which AtGames was granted permission to

use intellectual property owned by Plaintiff in connection with the Ms. Pac-Man video game.

       93.     AtGames denies the allegations of paragraph 93.

       94.     AtGames denies the allegations of paragraph 94.

       95.     AtGames denies the allegations of paragraph 95.

       96.     AtGames denies the allegations of paragraph 96.

                                                 COUNT IV

             Unfair Competition and False Designation of Origin under the Lanham Act
                                    (15 U.S.C. § 1125(a)(1)(A))

       97.     In response to paragraph 97, AtGames incorporates by reference its responses to

paragraph 1-96, as if fully set forth herein.

       98.     AtGames denies the allegations of paragraph 98.

       99.     AtGames denies the allegations of paragraph 99.

       100. AtGames denies the allegations of paragraph 100.

       101. AtGames denies the allegations of paragraph 101.

                                                 COUNT V

                              False Advertising under the Lanham Act
                                     (15 U.S.C. § 1125(a)(1)(B))

       102. In response to paragraph 102, AtGames incorporates by reference its responses to

paragraph 1-101, as if fully set forth herein.

       103. AtGames denies the allegations of paragraph 103.

       104. AtGames denies the allegations of paragraph 104.

       105. AtGames denies the allegations of paragraph 105.

       106. AtGames denies the allegations of paragraph 106.

                                            - 10 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
      Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 11 of 27



       107. AtGames denies the allegations of paragraph 107.

       108. AtGames denies the allegations of paragraph 108.

                                                COUNT VI

                                   California Unfair Competition
                           (Cal. Bus. & Prof. Code Sections 17200 et seq.)

       109. In response to paragraph 109, AtGames incorporates by reference its responses to

paragraph 1-108, as if fully set forth herein

       110. AtGames denies the allegations of paragraph 110, except it refers to Cal. Bus. & Prof.

Code §§ 17200 et seq. for a true and complete statement of its contents.

       111. AtGames denies the allegations of paragraph 111.

       112. AtGames denies the allegations of paragraph 112.

       113. AtGames denies the allegations of paragraph 113.

       114. AtGames denies the allegations of paragraph 114.

       115. AtGames denies the allegations of paragraph 115.

       116. AtGames denies the allegations of paragraph 116.

                                                COUNT VII

                                    California False Advertising
                           (Cal. Bus. & Prof. Code Sections 17500 et seq.)

       117. In response to paragraph 117, AtGames incorporates by reference its responses to

paragraph 1-116, as if fully set forth herein

       118. AtGames denies the allegations of paragraph 118, except it refers to Cal. Bus. & Prof.

Code §§ 17200 et seq. for a true and complete statement of its contents.

       119. AtGames denies the allegations of paragraph 119.

       120. AtGames denies the allegations of paragraph 120.

       121. AtGames denies the allegations of paragraph 121.

       122. AtGames denies the allegations of paragraph 122.

       123. AtGames denies the allegations of paragraph 123.

                                            - 11 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
        Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 12 of 27



                                                DEFENSES

        Without assuming any burden of proof or persuasion which it would not otherwise have,

 AtGames asserts the following defenses to the allegations of the Complaint:

                          First Defense: Unclean Hands and In Pari Delicto

        Plaintiff’s requested relief is barred or otherwise limited by its unclean hands and/or the

doctrine of in pari delicto, due to Plaintiff’s own misconduct. Such misconduct includes the fact that

this action is part of a pattern of retaliation for AtGames’ contract with GCC, and BNEA’s pattern of

misrepresentations and omissions (including, without limitation, its attempt to induce AtGames into

further licensing discussions only to use those ongoing licensing discussions against AtGames in this

litigation).

                        Second Defense: Waiver, Acquiescence and Estoppel

        Plaintiff have waived, acquiesced and/or should be estopped from obtaining the relief it seeks.

 Among other things, Plaintiff led AtGames to believe it had permission to develop and have

 discussions with retailers concerning a potential Ms. Pac-Man product. Plaintiff also gave

 permission to and approved of AtGames’ alleged wrongful conduct.

                                         Third Defense: Laches

        Plaintiff’s requested relief is barred under the doctrine of laches due to the unreasonable delay

 in bringing these claims.

                                 Fourth Defense: No Injunctive Relief

        Plaintiff is not entitled to any of the injunctive or equitable relief it seeks because it has not

 suffered an irreparable harm, it has an adequate remedy at law, the balance of hardships weighs

 against an injunction and/or the public interest would not be served by an injunction.

                                 Fifth Defense: Statute of Limitations

        Plaintiff’s requested relief is barred to the extent it seeks to impose liability or collect damages

 for actions that occurred outside the statute of limitations period for each cause of action.

                                          Sixth Defense: License

        Plaintiff’s requested relief is barred to the extent it seeks to impose liability or collect damages

                                              - 12 -
                          ANSWER TO COMPLAINT & COUNTERCLAIMS
                                  Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 13 of 27



for actions taken by AtGames pursuant to a license agreement.

                       Seventh Defense: Good Faith and Lack of Willfulness

       Plaintiff’s requested relief is barred, and at minimum its damages (statutory or otherwise) are

limited, because AtGames has at all times acted in good faith and without willfully violating

Plaintiff’s rights or engaging in unlawful behavior.

                                       Eighth Defense: Fair Use

       To the extent AtGames has made use of Plaintiff’s intellectual property, it has made

permissible fair use of such intellectual property.

                  Ninth Defense: Harm Caused by Parties Other Than AtGames

       Any alleged harm was caused by parties other than AtGames, including BNEA, itself.



       WHEREFORE, with respect to Plaintiff’s Complaint and the allegations contained therein,

AtGames respectfully requests that this Court:

       i.      Enter judgment on AtGames’ behalf on each of the counts in Plaintiff’s Complaint;

       ii.     Enter judgment that Plaintiff take nothing and receive no relief by way of its

               Complaint;

       iii.    Dismiss the Complaint with prejudice;

       iv.     Award AtGames its costs and attorneys’ fees to the greatest extent permissible under

               the law; and

       v.      Grant to AtGames such other and further relief as the Court deems fair and equitable.

                                          COUNTERCLAIMS

       For its counterclaims against Bandai Namco Entertainment America Inc. (“BNEA” or

“Counterdefendant”), counterclaimant AtGames Holdings, Ltd. (“AtGames” or “Counterclaimant”)

alleges as follows:

       1.      AtGames brings these counterclaims because BNEA has breached its contracts with

AtGames concerning the Pac-Man video game, including the implied covenant of good faith and fair

dealing contained therein, by purporting to terminate those contracts without good cause and as unjust

                                             - 13 -
                         ANSWER TO COMPLAINT & COUNTERCLAIMS
                                 Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 14 of 27



retaliation for AtGames Cloud Holdings Ltd.’s (“AtGames Cloud,” an affiliate of AtGames)

acquisition of General Computer Corporation (“GCC”)’s interest in the Ms. Pac-Man video game.

                                               PARTIES

          2.   AtGames is a corporation formed under the laws of the British Virgin Islands, with a

place of business located in Taipei, Taiwan.

          3.   Upon information and belief, BNEA is a Delaware corporation with a principle place of

business located in Santa Clara, California.

                                   JURISDICTION AND VENUE

          4.   This Court has subject matter jurisdiction over these counterclaims pursuant to 28

U.S.C. § 1332 and 28 U.S.C. § 1367.

          5.   BNEA is subject to the personal jurisdiction of this Court because it has a principal

place of business within California, because a substantial part of the events or omissions giving rise

to these counterclaims occurred within California, by virtue of BNEA asserting the claims in its

Complaint in this Court, and by virtue of jurisdiction clauses in the relevant contracts referenced

herein.

          6.   Venue is proper in this judicial district based on 28 U.S.C. § 1391(b)(1) because BNEA

is a resident of this district, 28 U.S.C. 1391(b)(2) because a substantial part of the events or omissions

giving rise to these counterclaims occurred within this district, by virtue of BNEA asserting the

claims in its Complaint in this Court, by virtue of jurisdiction clauses in the relevant contracts

referenced herein and, otherwise, 28 U.S.C. § 1391(b)(2).

                                 INTRADISTRICT ASSIGNMENT

          7.   A substantial part of the events or omissions giving rise to these counterclaims

occurred in the County of Santa Clara. Accordingly, assignment to the San Jose Division is proper

pursuant to Civil L.R. 302(c). Furthermore, assignment to the San Jose Division is proper in view of

BNEA having asserted the claims in its Complaint in this Court and by virtue of jurisdiction clauses

in the relevant contracts referenced herein.



                                            - 14 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
     Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 15 of 27



                                      FACTUAL BACKGROUND

       8.    AtGames is a global player in digital media and information technology with a unique

focus on interactive entertainment. Over the years, AtGames’ achievements have spanned retail

products, digital distribution, streaming technology, and more. AtGames has been very successful in

bringing back to gamers many beloved classic video games, including those previously released by

Atari such as Asteroids, Missile Command, Pong, and Breakout, Activision’s Pitfall, River Raid,

Kaboom!, Disney’s Lion King, Aladdin, Star Wars, Taito’s Space Invaders, Konami’s Frogger, and

BNEA’s Pac-Man, Galaga and Dig Dug. AtGames’ gaming products are sold through the nation’s

largest retailers including Walmart, GameStop, Target, Walgreens, Dollar General, and Bed Bath and

Beyond.

       9.    As discussed below, AtGames has entered into multiple licensing agreements with

BNEA for videogames, including Pac-Man, for use in AtGames’ products. These license agreements

made AtGames and BNEA significant amounts of money.

               THE 2016 AGREEMENT & ATGAMES’ SUCCESSFUL SALE

                            OF LICENSED PAC-MAN PRODUCTS

       10.   AtGames and BNEA entered into a written License Agreement effective as of October

10, 2016 (the “2016 Agreement”), which is a valid and enforceable agreement. Pursuant to the 2016

Agreement, BNEA granted to AtGames a license to use the characters, designs, likeness, visual

representations, copyrights, character names, trademarks and other rights owned or controlled by

BNEA and its licensors incorporated in several identified video games, including Pac-Man, for use in

the Atari Flashback Portable product. Ms. Pac-Man was not among the video games that was subject

to the 2016 Agreement.

       11.   As part of the consideration for the license granted in the 2016 Agreement, AtGames

agreed to pay royalties to BNEA with respect to the Atari Flashback Portable product containing Pac-

Man, and the 2016 Agreement provided that AtGames would need to pay to BNEA a stipulated

amount of minimum guaranteed royalties and in advance payment.

       12.   The 2016 Agreement had a term that lasted until March 31, 2020. Nevertheless,

                                           - 15 -
                       ANSWER TO COMPLAINT & COUNTERCLAIMS
                               Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 16 of 27



pursuant to Section 16.1, either party was permitted to terminate the 2016 Agreement in the event of

a breach that was not cured within thirty days after receipt of written notice of breach from the non-

breaching party (except a breach resulting from AtGames’ failure to pay royalties or issue royalty

statements had a ten day notice period). Moreover, pursuant to Section 16.3 of the 2016 Agreement,

BNEA had the right to terminate the Agreement, without a period for cure, by providing written

notice to AtGames if:

              (a)      Licensee [i.e., AtGames] manufactures, sells, distributes,
              promotes, advertises, uses or otherwise exploits any Licensed Product
              [i.e., the Atari Flashback Portable product containing Pac-Man] or BNEA
              Property without having the prior written approval of BNEA;

              (b)    any legal action against Licensee concerning a Licensed Product is
              commenced or threated for any cause whatsoever, or any court,
              governmental authority, or industry standards body finds a defect or
              alleged defect in any of Licensee’s products;

              (c)     Licensee files a petition in bankruptcy, or bankruptcy protection
              from its creditors under any bankruptcy, restructuring, or similar law, or
              such petition or the like has been filed against Licensee, or if Licensee is
              unable to pay its debts as they become due, or Licensee’s financial status
              has otherwise deteriorated or there is a reasonable reason to believe so;

              (d)    Licensee has dissolved, merged, or been merged, or has assigned
              the important portion of its business or has been split; or

              (e)   Licensee breaches any of its obligations under any other agreement
              with BNEA, and BNEA terminates such agreement.
        13.   Consistent with the license granted in the 2016 Agreement, AtGames has successfully

developed, marketed and sold an Atari Flashback Portable product containing Pac-Man. This has

proven lucrative for AtGames and BNEA, which has received substantial royalty revenues from

AtGames by virtue of the 2016 Agreement.

       14.    Indeed, from the inception of the 2016 Agreement until August of 2019, BNEA

collected money and raised no complaints about the Atari Flashback Portable product containing Pac-

Man.

       15.    AtGames fully performed all of its obligations under the 2016 Agreement, and it has

paid--and BNEA has accepted--all royalties owed for the Atari Flashback Portable product containing

Pac-Man.

                                            - 16 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 17 of 27



        16.     AtGames has not engaged in any conduct that justifies termination of the 2016

Agreement pursuant to Section 16.1, 16.3 or any other section thereof.

        17.     The 2016 Agreement further provides: “In the event that any action or proceeding is

brought in connection with this Agreement, the prevailing party will be entitled to recover its action

and reasonable out-of-pocket costs and attorney’s fees following a final judgment.”

                  THE 2018 AGREEMENT & ATGAMES’ SUCCESSFUL SALE

                                   OF LICENSED PAC-MAN PRODUCTS

        18.     AtGames and BNEA entered into a written Merchandise Development & Distribution

Agreement effective as of June 1, 2018 (the “2018 Agreement”), which is a valid and enforceable

agreement (the 2016 Agreement and 2018 Agreement collectively, the “BNEA Agreements”).

Pursuant to the 2018 Agreement, BNEA granted to AtGames a license to develop, and upon BNEA’s

approval distribute, certain interactive entertainment products containing copyrights, trademarks, trade

secrets, industrial design rights, utility patents, rights to likeness, publicity or privacy and other similar

intellectual property rights owned or controlled by BNEA, including with respect to any story line,

environment, gameplay, game features, characters, character names and titles, concepts, design

elements, “look and feel,” artwork, graphics, sound and music, literary, dramatic and any other content

or material comprising, featured in, or relating to such interactive entertainment products and any part

or element thereof--including any data, materials or content relating to or incorporated in same,

including any trademark, trade name, service mark, logo, design, character or artwork owned by

BNEA or its licensors, and any part or element thereof. Pac-Man was among the specific interactive

entertainment products to which BNEA granted a license to AtGames under the 2018 Agreement; Ms.

Pac-Man was not among those products. The license applied solely to specified “Licensed Products,”

which included the “Wireless plug-and play HDMI dongle (with wireless controller) pre-loaded with

Licensee-developed versions of all BNEA Properties” (the “HDMI Dongle”).

        19.     As part of the consideration for the license granted in the 2018 Agreement, AtGames

agreed to pay royalties to BNEA with respect to the HDMI Dongle containing Pac-Man, and the 2018

Agreement provided that AtGames would need to pay to BNEA a stipulated advanced guarantee.

                                              - 17 -
                          ANSWER TO COMPLAINT & COUNTERCLAIMS
                                  Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 18 of 27



       20.     With respect to the distribution of the HDMI Dongle, the 2018 Agreement had a term

that lasted until May 31, 2022. Nevertheless, pursuant to Section 7.c.ii, either party was permitted to

terminate the 2018 Agreement “for cause” if the other party “is in breach or default of any term or

provision of this Agreement … and such breach, default, or failure remains uncured (if capable of a

cure) for fourteen (14) days after the breaching Party’s receipt of written notice from the non-

breaching Party describing such breach, default, or failure in reasonable detail.” In addition, pursuant

to Section 7.e, BNEA was permitted to terminate AtGames’ license to distribute the HDMI Dongle:

“(i) if Licensee [i.e., AtGames] is in breach of this Agreement and such breach is not cured within

fifteen (15) days of the receipt of written notice of such breach from BNEA; (ii) immediately upon

written notice to Licensee, if Licensee advertises, sells, or distributes a Licensed Product: (a) outside

the Territory or through an Excluded Channel; or (b) that violates Subsection 2.c. [i.e., Quality

Control, Testing and Labeling Requirements].”

       21.     Consistent with the license granted in the 2018 Agreement, AtGames has successfully

developed, marketed and sold an HDMI Dongle containing Pac-Man. This has proven lucrative for

AtGames and BNEA, which has received substantial royalty revenues from AtGames by virtue of the

2018 Agreement.

       22.     Indeed, from the inception of the 2018 Agreement until August of 2019, BNEA

collected money and raised no complaints about the HDMI Dongle containing Pac-Man.

       23.     AtGames fully performed all of its obligations under the 2018 Agreement, and it has

paid--and BNEA has accepted--all royalties owed for the HDMI Dongle containing Pac-Man.

       24.     AtGames has not engaged in any conduct that justifies termination of the 2018

Agreement pursuant to Section 7.c, 7.e or any other section thereof.

       25.     The 2018 Agreement further provides: “In the event that either Party institutes against

the other Party any Action arising out of or relating to this Agreement, the prevailing Party in such

action will be entitled to receive, in addition to all other damages to which it may be entitled, the costs

incurred by such Party in prosecuting or defending against such Action, including such Party’s

reasonable attorneys’ fees, expenses and court costs incurred therein.”

                                             - 18 -
                         ANSWER TO COMPLAINT & COUNTERCLAIMS
                                 Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 19 of 27



              ATGAMES’ ATTEMPTS TO OBTAIN A LICENSE TO MS. PAC-MAN,

                        AND ACQUIRE GCC’S RIGHTS TO MS. PAC-MAN

        26.       In contrast with Pac-Man, AtGames has never sold a Ms. Pac-Man home arcade, a Ms.

Pac-Man HDMI dongle, or any other home entertainment device with the Ms. Pac-Man video game.

        27.       AtGames has, however, desired a license to Ms. Pac-Man from BNEA so that it can

make a Ms. Pac-Man home arcade and other home entertainment devices.

        28.       Throughout 2018 and 2019, AtGames was in serious and advanced business

discussions with BNEA regarding AtGames’ development of gaming products with Ms. Pac-Man.

Throughout these business discussions, AtGames was transparent with BNEA as to the gaming

products that AtGames wanted to develop, was transparent that AtGames was talking to retailers, and

even sent to BNEA an image of a potential AtGames Ms. Pac-Man product at the retail shelf. In

connection with those discussions, AtGames did not tell anyone at GameStop, Walmart or any other

retailer that AtGames had a license to Ms. Pac-Man; rather, the discussions centered around a

potential product AtGames might provide in the event it obtained a license to the rights to the Ms.

Pac-Man.

        29.       Throughout the business discussions, BNEA understood that Walmart and GameStop

were interested in AtGames’ potential Ms. Pac-Man products and that AtGames was communicating

with retailers.

        30.       In fact, as part of AtGames’ ongoing discussions with BNEA about Ms. Pac-Man, on

October 15, 2018, a Shoya Yamazaki of BNEA sent an email to AtGames, in which he said: “we’re ok

with releasing Ms. PAC-MAN blast [i.e., the HDMI Dongle] regarding Home Arcade, we need to

discuss with our JP headquarter, and BANDAI NAMCO Amusement America… The reason being,

there would be another royalty to 3rd party for Ms. PAC-MAN, and with that, Ms. PAC-MAN cannot

be mixed up with our other IPs. (If we mix up Ms. PAC-MAN with other IPs, we have to pay 3rd

party royalties for all IPs included).” (Emphasis added). This e-mail constituted an approval to

proceed with the Ms. Pac-Man HDMI Dongle (referred to as the Ms. Pac-Man blast in his email) --

and, at minimum, it certainly was not an objection to AtGames’ efforts concerning Ms. Pac-Man.

                                              - 19 -
                          ANSWER TO COMPLAINT & COUNTERCLAIMS
                                  Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 20 of 27



        31.     On October 16, 2018, AtGames sent to BNEA formal written proposals--using

BNEA’s template--for Ms. Pac-Man products, which included such details as royalty forecasts,

distribution channels and a list of retailers.

        32.     In the subsequent months, through at least July 30, 2019, AtGames and BNEA

remained in contact about formalizing and finalizing the details of an agreement for Ms. Pac-Man. At

no point during this period did BNEA object to AtGames’ efforts vis-à-vis Ms. Pac-Man or allege that

AtGames had committed any breaches of the BNEA Agreements.

        33.     In or around August of 2019, AtGames and AtGames Cloud met with Kevin Curran,

one of several successors-in-interest to GCC (the “GCC Successors”), to better understand the nature

of the GCC Successors’ interest in Ms. Pac-Man and to discuss potential collaborations. During that

meeting, AtGames and AtGames Cloud learned that the GCC’s Successors only had a royalty sharing

right in Ms. Pac-Man (i.e., they received certain royalties on Ms. Pac-Man from BNEA), not the right

to grant or block any license to Ms. Pac-Man. Mr. Curran further advised that BNEA had offered to

buy the GCC’s Successors’ rights, but Mr. Curran was unhappy about BNEA’s low offer.

        34.     Upon information and belief, in or around the Summer of 2019 (and potentially much

earlier): (i) BNEA was seeking to purchase the rights in Ms. Pac-Man held by the GCC Successors,

(ii) BNEA made very low offers to purchase those rights, and (iii) BNEA was not revealing to the

GCC Successors the true revenue potential of Ms. Pac-Man, so as to drive down the price of the GCC

Successors’ rights.

        35.     Upon information and belief, the agreement between BNEA and the GCC Successors

was an impediment to AtGames’ efforts to obtain a license to Ms. Pac-Man. .

        36.     Accordingly, AtGames sought to resolve these issues and clear up the obstacles to it

obtaining a license to Ms. Pac-Man. Thus, on August 16, 2019, AtGames Cloud and the GCC

Successors entered into a licensing support agreement, the effect of which was that AtGames would

pay a royalty directly to the GCC Successors on Ms. Pac-Man products so that BNEA would not need

to pay any royalties to the GCC Successors on certain products. In other words, this agreement

benefitted BNEA by effectively nullifying its obligation to pay royalties to the GCC Successors on

                                              - 20 -
                          ANSWER TO COMPLAINT & COUNTERCLAIMS
                                  Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 21 of 27



certain products.

       37.     On August 24, 2019, AtGames Cloud and the GCC Successors entered into an

Assignment & Assumption Agreement, pursuant to which AtGames Cloud obtained the GCC

Successors’ interest in Ms. Pac-Man. Upon information and belief, the $10 million purchase price

paid by AtGames Cloud was substantially higher than BNEA’s low offers. Thereafter, AtGames

Cloud formally notified BNEA of its acquisition of the GCC Successors’ rights.

         BNEA’S BAD FAITH RETALIATION FOR ATGAMES’ ACQUISITION OF GCC’S

                                                   RIGHTS

       38.     As discussed above, as recently as July 30, 2019, BNEA was generally supportive of

AtGames developing and selling a Ms. Pac-Man product--although there was an obstacle in the form

of the GCC Successors’ interest in Ms. Pac-Man. BNEA’s position changed completely in August of

2019, when it learned that AtGames and AtGames Cloud were interacting with the GCC Successors,

as discussed above.

       39.     Upon information and belief, BNEA was upset that AtGames and AtGames Cloud

were interacting with the GCC Successors because BNEA hoped to acquire the GCC Successors’

interest in Ms. Pac-Man for a relatively low price--and in order to achieve this BNEA was failing to

disclose to the GCC Successors information relevant to the value of their interest (such as a true

depiction of the revenues that could be generated by Ms. Pac-Man).

       40.     Accordingly, BNEA began retaliating against AtGames and AtGames Cloud.

       41.     For example, on August 21, 2019, after BNEA learned of AtGames and AtGames

Cloud’s discussions with the GCC Successors, Mr. Yamazaki of BNEA advised AtGames and

AtGames Cloud that BNEA would not license Ms. Pac-Man to AtGames.

       42.     On August 22, 2019, during a telephone call, Patrick Lundell of BNEA threatened that,

as a direct consequence of AtGames and AtGames Cloud approaching the GCC Successors, if

AtGames Cloud did not withdraw its offer to the GCC Successors by the end of the day, BNEA would

promptly terminate the BNEA Agreements and remove AtGames from BNEA’s list of licensees.

       43.     On August 27, 2019, counsel for BNEA wrote the following in an email to counsel for

                                            - 21 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 22 of 27



AtGames (emphasis added):


               AtGames has the opportunity to preserve its current relationship and
               license agreements and potential future opportunities with Bandai Namco,
               so long as AtGames complies with Bandai Namco’s request, i.e. that
               AtGames rescinds whatever offer it has proposed to GCC relative to
               assignment of the agreement between Bandai Namco and them,... If that
               commitment is not forthcoming by close of business today, i.e. by 6:00
               pm Pacific today August 27, 2019, BNEA will immediately terminate its
               current license agreements with AtGames, and will permanently remove
               AtGames as a partner with which it conducts business.

       44.     On August 27, 2019, BNEA made good on its threats by sending a notice to terminate

the BNEA Agreements (the “Termination Notice”). The primary reason for such termination was an

allegation that AtGames had supposedly manufactured, sold, distributed, promoted, advertised, used

or otherwise exploited BNEA’s intellectual property without its permission, in supposed violation of

Section 16.3 of the 2016 Agreement and Section 7.c.ii. of the 2018 Agreement. However, the

Termination Notice made no specific reference to any supposedly improper distribution of the Pac-

Man products that were the subject of those Agreements. Rather, the Termination Notice was

referring to allegations that AtGames had supposedly breached the BNEA Agreements by selling and

distributing Ms. Pac-Man products. But, even if that were true (which AtGames denies), it would not

constitute a breach of the BNEA Agreements because those Agreements dealt only with Pac-Man and

could not be breached if AtGames were distributing a Ms. Pac-Man product. Accordingly, the

primary basis for terminating the BNEA Agreements as set forth the Termination Letter, was baseless.

       45.     A secondary alleged breach in the Termination Notice--that AtGames had supposedly

breached the BNEA Agreements’ confidentiality provisions--was equally meritless, as it failed to

identify supporting facts. In any event, the supposedly confidential information related to Ms. Pac-

Man, and therefore could not be a breach of the BNEA Agreements concerning Pac-Man.

       46.     On August 28, 2019, counsel for AtGames responded to the Termination Notice by

pointing out the above-referenced flaws and asserting that BNEA’s purported termination of the

BNEA Agreements was invalid.

       47.     Indeed, the Termination Notice did not reflect a good faith belief by BNEA that

                                            - 22 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
      Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 23 of 27



AtGames had breached the BNEA Agreements or that there was a valid basis to terminate the BNEA

Agreements. Rather, they were in retaliation for AtGames Clouds’ negotiations with the GCC

Successors--as BNEA had promised it would do if those negotiations did not cease.

       48.    On September 20, 2019, counsel for BNEA sent a letter to counsel for AtGames (the

“September 20 Letter”), in which BNEA asserted brand new theories why AtGames had supposedly

breached the BNEA Agreements. This time, BNEA alleged that AtGames had breached Section 2(c)

of the 2018 Agreement by “using Third Party Materials” in developing the relevant Pac-Man product.

Specifically, BNEA alleged, between August 2018 and October 2018--over a year prior--AtGames

had supposedly displayed the logo of an unidentified Third Party software development company

during the launch sequence of the Game. Notably, during the August 2018 and October 2018 period,

BNEA had not identified such alleged conduct as a breach or raised any objection to AtGames’

supposed conduct vis-à-vis the supposed “Third Party Materials.”

       49.    The September 20 Letter contained another, equally meritless and bad faith allegation

of breach: that, in or around August and September 2018--over a year prior--AtGames had

supposedly distributed a version of a Pac-Man product that differed materially from the version

approved by BNEA. In fact, BNEA had approved all products that AtGames had distributed pursuant

to the 2018 Agreement and, to the extent BNEA was referring to a discrepancy between the depiction

of Pac-Man on the packaging and in the gameplay of certain products, that discrepancy was the result

of BNEA’s instructions about which images to use on the packaging. In other words, to the extent

there were any issues with the referenced products, those issues only existed because AtGames had

accepted BNEA’s instructions about the images that should appear on the products’ packaging. Thus,

not only had AtGames complied with the 2018 Agreement by obtaining BNEA’s approval for the

relevant products, but BNEA was now advancing the highly cynical argument that AtGames had

breached the agreement by virtue of accepting BNEA’s instructions. This was not a good faith

argument being advanced by BNEA.

       50.    The supposed breaches identified in the September 20, 2019 letter were not only

meritless, but they were manufactured in bad faith by BNEA only after learning of AtGames’ Cloud’s

                                            - 23 -
                        ANSWER TO COMPLAINT & COUNTERCLAIMS
                                Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 24 of 27



negotiations with the GCC Successors--and after the allegations in the original Termination Notice

were revealed as meritless.

       51.     On September 20, 2019, the same day as the September 20 Letter, BNEA commenced

the instant action, in which it asserted claims that AtGames was liable under various theories for

supposedly manufacturing and distributing a Ms. Pac-Man Product. Upon information and belief, that

complaint was part of BNEA’s retaliation against AtGames and AtGames Cloud for entering an

agreement with the GCC Successors.

       52.     But BNEA was not done. On October 4, 2019, counsel for BNEA sent to counsel for

AtGames a letter containing yet another new theory why AtGames had supposedly breached the

BNEA Agreements. Now, BNEA was arguing, AtGames had supposedly failed to submit a Pac-Man

product to BNEA for approval. However, that claim was false: AtGames had submitted the product

for approval, BNEA had approved it, and BNEA had already received royalty payments for the

product without objection.

       53.     Accordingly, through the above-referenced conduct, BNEA has, in bad faith, asserted a

variety of baseless accusations that AtGames has breached the BNEA Agreements. Such accusations

were not made in good faith, but rather were part of a pattern of retaliating against AtGames because

AtGames Cloud was negotiating, and eventually entered, business agreements with the GCC

Successors. AtGames has disputed all such allegations of breach.

       54.     As a result of BNEA’s bad faith conduct, AtGames has ceased developing, marketing

and selling the Pac-Man products. This has caused substantial harm to AtGames’ business.

                                              COUNT I

                                     BREACH OF CONTRACT

       55.     AtGames repeats the allegations of paragraphs 1-54 of the Counterclaims, as if they

were fully set forth herein.

       56.     The BNEA Agreements are enforceable contracts.

       57.     AtGames has fully performed and/or stands ready to perform the BNEA Agreements.

       58.     For the reasons discussed above, BNEA has breached the BNEA Agreements by

                                             - 24 -
                         ANSWER TO COMPLAINT & COUNTERCLAIMS
                                 Case No. 3:19-cv-05898-VC
        Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 25 of 27



repudiating them and terminating them without a valid basis.

        59.     BNEA’s breach of the BNEA Agreements has caused damage to AtGames in an

amount to be determined at trial. In addition, AtGames is entitled to recover its costs and fees

(including attorneys’ fees) incurred in connection with these Counterclaims.

                                                COUNT II

                                    DECLARATORY JUDGMENT

        60.     AtGames repeats the allegations of paragraphs 1-59 of the Counterclaims, as if they

were fully set forth herein.

        61.     There is an actual, present and justiciable controversy between AtGames and BNEA as

to whether BNEA has validly terminated the BNEA Agreements. As set forth above, BNEA purports

to have terminated the BNEA Agreements as a result of alleged breaches by AtGames. AtGames

denies that it has breached the BNEA Agreements and that termination of the BNEA Agreements is

permissible.

        62.     AtGames seeks a declaratory judgment, pursuant to 28 U.S.C. § 2201 et seq., that

BNEA’s purported termination of the BNEA Agreements is null, void and without legal effect.

                                               COUNT III

         BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        63.     AtGames repeats the allegations of paragraphs 1- 62 of the Counterclaims, as if they

were fully set forth herein.

        64.     The BNEA Agreements are enforceable contracts.

        65.     AtGames has fully performed and/or stands ready to perform the BNEA Agreements.

        66.     For the reasons discussed above, BNEA has breached the implied covenant of good

faith and fair dealing the BNEA Agreements by threatening to terminate and/or purporting to terminate

the contracts not because of any good faith belief that such termination was justified, but rather as

retaliation for AtGames and AtGames Cloud’s negotiation with, and eventual agreements with, the

GCC Successors.

        67.     BNEA’s conduct has unfairly interfered with AtGames’ right to receive the full

                                              - 25 -
                          ANSWER TO COMPLAINT & COUNTERCLAIMS
                                  Case No. 3:19-cv-05898-VC
        Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 26 of 27



benefits of the BNEA Agreements.

        68.     BNEA’s breach of the BNEA Agreements has caused damage to AtGames in an

amount to be determined at trial. In addition, AtGames is entitled to recover its costs and fees

(including attorneys’ fees) incurred in connection with these Counterclaims.

                                       JURY TRIAL DEMAND

        69.     AtGames hereby demands a jury trial on all issues so triable in it counterclaims.

                                        PRAYER FOR RELIEF

        WHEREFORE, with respect to AtGames’ counterclaims and the allegations contained therein,

 AtGames respectfully requests the Court grant the following relief:

         A.     On Counts I and III, monetary damages in an amount to be determined at trial;

         B.     On Count II, a declaratory judgment, pursuant to 28 U.S.C. § 2201 et seq., that

 BNEA’s purported termination of the BNEA Agreements is null, void and without legal effect;

         C.     An award of AtGames’ costs and fees (including attorneys’ fees) incurred in

 connection with these Counterclaims, to the greatest extent permissible under the law; and

         D.     Such other and further relief as the Court deems just and equitable.



 DATED: November 14, 2019                             Respectfully submitted,

                                                      DENTONS US LLP


                                                      By:   /s/ Jennifer D. Bennett
                                                            Jennifer D. Bennett

                                                      Attorneys for Defendant
                                                      ATGAMES HOLDINGS, LTD.




                                             - 26 -
                         ANSWER TO COMPLAINT & COUNTERCLAIMS
                                 Case No. 3:19-cv-05898-VC
      Case 3:19-cv-05898-VC Document 34 Filed 11/14/19 Page 27 of 27



                                  CERTIFICATE OF SERVICE

      I hereby certify that on the date indicated below I caused to be served the

                   ANSWER TO COMPLAINT AND COUNTERCLAIMS

via the Court’s CM/ECF system upon all counsel of record registered to receive electronic filings as

indicated on the Court’s website, pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 5-1.

      I declare under penalty of perjury, under the laws of the United States of America, that the

above is true and correct. Executed on November 14, 2019, in San Francisco, California.



                                                    /s/ Jennifer D. Bennett
                                                     Jennifer D. Bennett




                                           - 27 -
                       ANSWER TO COMPLAINT & COUNTERCLAIMS
                               Case No. 3:19-cv-05898-VC
